Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 2, 4, 7, 8, 9, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (3GPP TSG RAN WG1 Meeting#89, R1-1706950, “Structure of 1-Symbol PUCCH for up to 2 bits” dated May 2017) in view of Ericsson (3GPP TSG-RAN WG1 #89, R1-1709080, “On the Design of 1-symbol PUCCH for 1-2 bits UCI” dated May 2017).
	Regarding claim 1, Huawei teaches a method performed by a wireless device for providing information on a control channel (see page 1, Introduction and section 2.1), the method comprising: performing a first sampling of even samples of a base sequence and modulating the even samples of the first sampling in part to determine a first control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) to carry/determine UCI information/first control channel sequence, is mentioned and also see page 3, 3rd para i.e. lines 16-20); performing a second sampling of odd samples of the base sequence in part to determine a second control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using odd-part of 12-length sequence (i.e. shown in Fig.1) to carry/determine other sequence/second control channel sequence, is mentioned); frequency division multiplexing the first and second control channel sequences in part to determine a control channel transmission (see Fig.1 & section 2.2.2, wherein PARM/CM FDM scheme being used for multiplexing the above first and second control channel sequences, is mentioned and also see page 3, section 2.2.2, 3rd para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the UEs using the same base sequence, is mentioned), at least the even samples of the first sampling being modulated by the binary phase shift keying, BPSK, symbol in part to determine the first control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) being modulated with BPSK to carry/determine UCI information/first control channel sequence, is mentioned); and determining the control channel transmission based at least in part on the frequency division multiplexing of the first and second control channel sequences (see page 3, section 2.2.2, 3rd para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the UEs using the same base sequence, is mentioned).
Huawei is silent in teaching the above method performed by a wireless device comprising a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol. 
However, Ericsson teaches a method performed by a wireless device (see page 1, Introduction & page 2, Fig.1) comprising a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol (see page 2, under section 2.1, 1st para wherein for 1-symbol PUCCH, 2 UCI bits, is mentioned and also see section 2.1, last para wherein all users multiplexed on the same PRB being assigned the same base sequence with different cyclic shifts (CS), is mentioned & with 1-bit UCI, a user is assigned to 2 cyclic shifts, is mentioned and also see Fig.1 and section 2.1, under sequence modulation 1st para, wherein where the UCI bits (that also includes 2nd bit of UCI) being mapped to a BPSK symbol which modulates a previously assigned sequence, is mentioned and also see page 3, Fig.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Huawei to include a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol, disclosed by Ericsson in order to provide an effective mechanism of providing optimum sequence selection of a UE specially for multiple bits ACK/NACK in data communication and thereby improving BER performance of user data communication in wireless communication system. 
Regarding claim 2, Huawei and Ericsson together teach the method of claim 1.
Huawei further teaches the method of claim 1, wherein the control channel transmission is a short physical uplink control channel, sPUCCH transmission (see page 1, section 1 Introduction and also section 2.1, 1st para wherein UE multiplexing capacity of short PUCCH transmission, is mentioned). 
	Regarding claim 4, Huawei and Ericsson together teach the method of claim 1.
	Ericsson further teaches the method of claim 1, wherein the second bit of the UCI symbol corresponds to the BPSK symbol (see page 2, Fig.1 and section 2.1, under sequence modulation 1st para, wherein where the UCI bits (that includes 2nd bit of UCI) being mapped to a BPSK symbol which modulates a previously assigned sequence, is mentioned) (and the same motivation is maintained as in claim 1). 
Regarding claim 7, Huawei and Ericsson together teach the method of claim 1.
	Huawei is silent in teaching the method of claim 1, wherein the base sequence is one of two base sequences selected by another bit of the uplink control information, UCI, symbol. 
	However, Ericsson teach the method of claim 1, wherein the base sequence is one of two base sequences selected by another bit of the uplink control information, UCI, symbol (see page 3, Fig.2 and line 2 wherein n/1 UCI bits selecting one of 2n/2 sequences, is mentioned) (and the same motivation is maintained as in claim 1). 
Regarding claim 8, Huawei and Ericsson together teach the method of claim 1.
Huawei further teaches the method of claim 1, wherein the second control channel sequence includes a demodulation reference signal, DMRS (see page 3, section 2.2.2, 3rd para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the UEs using the same base sequence, is mentioned). 
	Regarding claim 9, Huawei teaches a wireless device for providing information on a control channel (see page 1, Introduction and section 2.1), the wireless device comprising: processing circuitry configured to: perform a first sampling of even samples of a base sequence and modulate the sampled even samples of the first sampling in part to determine a first control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) to carry/determine UCI information/first control channel sequence, is mentioned and also see page 3, 3rd para i.e. lines 16-20); perform a second sampling of odd samples of the base sequence in part to determine a second control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using odd-part of 12-length sequence (i.e. shown in Fig.1) to carry/determine other sequence/second control channel sequence, is mentioned); frequency division multiplex the first and second control channel sequences in part to determine the control channel transmission (see Fig.1 & section 2.2.2, wherein PARM/CM FDM scheme being used for multiplexing the above first and second control channel sequences, is mentioned and also see page 3, section 2.2.2, 3rd  para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the Use using the same base sequence, is mentioned), at least the even samples of the first sampling being modulated by the binary phase shift keying, BPSK, symbol in part to determine the first control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) being modulated with BPSK to carry/determine UCI information/first control channel sequence, is mentioned); and determine the control channel transmission based at least in part on the frequency division multiplexing of the first and second control channel sequences (see page 3, section 2.2.2, 3rd para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the UEs using the same base sequence, is mentioned).
Huawei is silent in teaching the above wireless device comprising a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol. 
However, Ericsson teaches a wireless device (see page 1, Introduction & page 2, Fig.1) comprising a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol (see page 2, under section 2.1, 1st para wherein for 1-symbol PUCCH, 2 UCI bits, is mentioned and also see section 2.1, last para wherein all users multiplexed on the same PRB being assigned the same base sequence with different cyclic shifts (CS), is mentioned & with 1-bit UCI, a user is assigned to 2 cyclic shifts, is mentioned and also see Fig.1 and section 2.1, under sequence modulation 1st para, wherein where the UCI bits (that also includes 2nd bit of UCI) being mapped to a BPSK symbol which modulates a previously assigned sequence, is mentioned and also see page 3, Fig.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Huawei to include a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol, disclosed by Ericsson in order to provide an effective mechanism of providing optimum sequence selection of a UE specially for multiple bits ACK/NACK in data communication and thereby improving BER performance of user data communication in wireless communication system. 	Regarding claim 10, Huawei and Ericsson together teach the wireless device of claim 9.
Huawei further teaches the wireless device of claim 9, wherein the control channel transmission is a short physical uplink control channel, sPUCCH transmission (see page 1, section 1 Introduction and also section 2.1, 1st para wherein UE multiplexing capacity of short PUCCH transmission, is mentioned). 
Regarding claim 11, Huawei and Ericsson together teach the wireless device of claim 9.
Ericsson further teaches the wireless device of claim 9, wherein the second bit of the UCI symbol corresponds to the BPSK symbol (see page 2, Fig.1 and section 2.1, under sequence modulation 1st para, wherein where the UCI bits (that includes 2nd bit of UCI) being mapped to a BPSK symbol which modulates a previously assigned sequence, is mentioned) (and the same motivation is maintained as in claim 9). 
Regarding claim 16, Huawei and Ericsson together teach the wireless device of claim 9.
	Huawei further teaches the wireless device of claim 9, wherein the second control channel sequence includes a demodulation reference signal, DMRS (see page 3, section 2.2.2, 4th para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the UEs using the same base sequence, is mentioned). 
5.	Claims 17, 18, 19, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al. (US Pub. No: 2018/0192416 A1) in view of Huawei (3GPP TSG RAN WG1 Meeting#89, R1-1706950, “Structure of 1-Symbol PUCCH for up to 2 bits” dated May 2017) and further in view of Ericsson (3GPP TSG-RAN WG1 #89, R1-1709080, “On the Design of 1-symbol PUCCH for 1-2 bits UCI” dated May 2017).
	Regarding claim 17, YIN et al. teach a method performed by a network node configured to process a received uplink control channel transmission (see Abstract and Figures 1 & 11, gNB/network node), the method comprising: frequency de-multiplexing a received uplink control channel transmission to obtain a first control channel sequence and a second control channel sequence, the first and the second control channel sequences being associated with a base sequence (see Fig.13 (a) and para [0191] wherein the reference symbols (e.g., DMRS) and UCI carrying symbols being frequency division multiplexed in different subcarriers of a PUCCH resource, is mentioned, also see Fig.1 & paragraphs [0151] & [0152] wherein the gNB operations module providing received information (which includes PUCCH signal) to the decoder 166 to inform the decoder 166 of an anticipated encoding for transmissions from the UE(s), is mentioned and also see Fig.16 & para [0196] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned and also both UCI data and DMRS being associated with z-c sequence, is mentioned and also see para [0077]); obtaining a demodulation reference signal, DM-RS, from the second control channel sequence (see Fig.13 (a) and paragraphs [0191] & [0196] ] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned); and demodulating the first control channel sequence to obtain uplink control information, UCI (see Fig.13 (a) and paragraphs [0191] & [0196] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned and also see para [0149]). 
	YIN et al. is silent in teaching the above method comprising the first control channel sequence being based at least in part on a first sampling of even samples of the base sequence and a modulation of the even samples of the first sampling, the second control channel sequence being based at least in part on a second sampling of odd samples of the base sequence and at least the even samples of the first sampling being modulated by the binary phase shift keying, BPSK, symbol in part to determine the first control channel sequence.
	However, Huawei teaches a method (see page 1, Introduction and page 2, Fig.1) comprising the first control channel sequence being based at least in part on a first sampling of even samples of the base sequence and a modulation of the even samples of the first sampling (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) to carry/determine UCI information/first control channel sequence, is mentioned and also see page 3, 3rd para i.e. lines 16-20), the second control channel sequence being based at least in part on a second sampling of odd samples of the base sequence (see page 2, Fig.1 & section 2.2.2, wherein using odd-part of 12-length sequence (i.e. shown in Fig.1) to carry/determine other sequence/second control channel sequence, is mentioned) and at least the even samples of the first sampling being modulated by the binary phase shift keying, BPSK, symbol in part to determine the first control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) being modulated with BPSK to carry/determine UCI information/first control channel sequence, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of YIN et al. to include the first control channel sequence being based at least in part on a first sampling of even samples of the base sequence and a modulation of the even samples of the first sampling, the second control channel sequence being based at least in part on a second sampling of odd samples of the base sequence and also to have at least the even samples of the first sampling being modulated by the binary phase shift keying, BPSK, symbol in part to determine the first control channel sequence, disclosed by Huawei in order to provide an effective mechanism of efficiently multiplexing UCI and RS in given OFDM symbol for UE data communication in wireless communication system.
YIN et al. and Huawei together yet are silent in teaching the above method comprising a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol. 
However, Ericsson teaches a method performed by a wireless device (see page 1, Introduction & page 2, Fig.1) comprising a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol (see page 2, under section 2.1, 1st para wherein for 1-symbol PUCCH, 2 UCI bits, is mentioned and also see section 2.1, last para wherein all users multiplexed on the same PRB being assigned the same base sequence with different cyclic shifts (CS), is mentioned & with 1-bit UCI, a user is assigned to 2 cyclic shifts, is mentioned and also see Fig.1 and section 2.1, under sequence modulation 1st para, wherein where the UCI bits (that also includes 2nd bit of UCI) being mapped to a BPSK symbol which modulates a previously assigned sequence, is mentioned and also see page 3, Fig.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of YIN et al. and Huawei to include a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol, disclosed by Ericsson in order to provide an effective mechanism of providing optimum sequence selection of a UE specially for multiple bits ACK/NACK in data communication and thereby improving BER performance of user data communication in wireless communication system.
	Regarding claim 18, YIN et al., Huawei and Ericsson all together teach the method of claim 17.
	YIN et al. further teach the method of claim 17, wherein the uplink control channel transmission is a short physical uplink control channel, sPUCCH, transmission (see paragraphs [0191] & [0196]). 
	Regarding claim 19, YIN et al., Huawei and Ericsson all together teach the method of claim 17.
	 Ericsson further teaches the method of claim 17, wherein the second bit of the UCI symbol corresponds to the BPSK symbol (see page 2, Fig.1 and section 2.1, under sequence modulation 1st para, wherein where the UCI bits (that includes 2nd bit of UCI) being mapped to a BPSK symbol which modulates a previously assigned sequence, is mentioned) (and the same motivation is maintained as in claim 17).
	Regarding claim 24, YIN et al. teach a network node configured to process a received control channel transmission (see Abstract and Figures 1 & 11, gNB/network node), the network node comprising: processing circuitry configured to: frequency division de-multiplex a received control channel transmission to obtain a first control channel sequence and a second control channel sequence, the first and the second control channel sequences being associated with a base sequence (see Fig.13 (a) and para [0191] wherein the reference symbols (e.g., DMRS) and UCI carrying symbols being frequency division multiplexed in different subcarriers of a PUCCH resource, is mentioned, also see Fig.1 & paragraphs [0151] & [0152] wherein the gNB operations module providing received information (which includes PUCCH signal) to the decoder 166 to inform the decoder 166 of an anticipated encoding for transmissions from the UE(s), is mentioned and also see Fig.16 & para [0196] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned and also both UCI data and DMRS being associated with z-c sequence, is mentioned and also see para [0077]); obtain a demodulation reference signal, DM-RS, from the second control channel sequence (see Fig.13 (a) and paragraphs [0191] & [0196] ] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned); and demodulate the first control channel sequence to obtain uplink control information (see Fig.13 (a) and paragraphs [0191] & [0196] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned and also see para [0149]). 
YIN et al. is silent in teaching the above network node comprising the first control channel sequence being based at least in part on a first sampling of even samples of the base sequence and a modulation of the even samples of the first sampling, the second control channel sequence being based at least in part on a second sampling of odd samples of the base sequence and at least the even samples of the first sampling being modulated by the binary phase shift keying, BPSK, symbol in part to determine the first control channel sequence.
	However, Huawei teaches a system (see page 1, Introduction and page 2, Fig.1) comprising the first control channel sequence being based at least in part on a first sampling of even samples of the base sequence and a modulation of the even samples of the first sampling (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) to carry/determine UCI information/first control channel sequence, is mentioned and also see page 3, 3rd para i.e. lines 16-20), the second control channel sequence being based at least in part on a second sampling of odd samples of the base sequence (see page 2, Fig.1 & section 2.2.2, wherein using odd-part of 12-length sequence (i.e. shown in Fig.1) to carry/determine other sequence/second control channel sequence, is mentioned) and at least the even samples of the first sampling being modulated by the binary phase shift keying, BPSK, symbol in part to determine the first control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) being modulated with BPSK to carry/determine UCI information/first control channel sequence, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above network node of YIN et al. to include the first control channel sequence being based at least in part on a first sampling of even samples of the base sequence and a modulation of the even samples of the first sampling, the second control channel sequence being based at least in part on a second sampling of odd samples of the base sequence and also to have at least the even samples of the first sampling being modulated by the binary phase shift keying, BPSK, symbol in part to determine the first control channel sequence, disclosed by Huawei in order to provide an effective mechanism of efficiently multiplexing UCI and RS in given OFDM symbol for UE data communication in wireless communication system.
YIN et al. and Huawei together yet are silent in teaching the above network node comprising a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol. 
However, Ericsson teaches a system (see page 1, Introduction & page 2, Fig.1) comprising a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol (see page 2, under section 2.1, 1st para wherein for 1-symbol PUCCH, 2 UCI bits, is mentioned and also see section 2.1, last para wherein all users multiplexed on the same PRB being assigned the same base sequence with different cyclic shifts (CS), is mentioned & with 1-bit UCI, a user is assigned to 2 cyclic shifts, is mentioned and also see Fig.1 and section 2.1, under sequence modulation 1st para, wherein where the UCI bits (that also includes 2nd bit of UCI) being mapped to a BPSK symbol which modulates a previously assigned sequence, is mentioned and also see page 3, Fig.2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above network node of YIN et al. and Huawei to include a first bit of an uplink control information, UCI, symbol indicating one of two cyclic shifts of the base sequence and a second bit of the UCI symbol indicating a binary phase shift keying, BPSK, symbol, disclosed by Ericsson in order to provide an effective mechanism of providing optimum sequence selection of a UE specially for multiple bits ACK/NACK in data communication and thereby improving BER performance of user data communication in wireless communication system.
Regarding claim 25, YIN et al., Huawei and Ericsson all together teach the network node of claim 24.
	YIN et teach the network node of claim 24, wherein the uplink control channel transmission is a short physical uplink control channel, sPUCCH, transmission (see paragraphs [0191] & [0196]). 
	Regarding claim 26, YIN et al., Huawei and Ericsson all together teach the network node of claim 24.
Ericsson further teaches the network node of claim 24, wherein the second bit of the UCI symbol corresponds to the BPSK symbol (see page 2, Fig.1 and section 2.1, under sequence modulation 1st para, wherein where the UCI bits (that includes 2nd bit of UCI) being mapped to a BPSK symbol which modulates a previously assigned sequence, is mentioned) (and the same motivation is maintained as in claim 24). 
6.	Claims 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (3GPP TSG RAN WG1 Meeting#89, R1-1706950, “Structure of 1-Symbol PUCCH for up to 2 bits” dated May 2017) in view of Ericsson (3GPP TSG-RAN WG1 #89, R1-1709080, “On the Design of 1-symbol PUCCH for 1-2 bits UCI” dated May 2017) and further in view of Hong He (US Pub. No: 2020/0228289 A1).
Regarding claims 6 and 14, Huawei and Ericsson together teach the method/wireless device of claims 1 and 9 respectively.
	Huawei and Ericsson together yet are silent in teaching the method/wireless device of claims 1 and 9, wherein the two cyclic shifts are based on a base cyclic shift received in downlink control information, DCI. 
	However, Hong He teaches a method/wireless device (see Abstract and Fig.1/UE), wherein the two cyclic shifts are based on a base cyclic shift received in downlink control information, DCI (see para [0032] wherein a PUCCH resource being determined according to higher layer configuration and the value of resource indication field in DCI format, is mentioned and also the UE  being assigned with one PUCCH resource (in DCI) with a set of RBs with more/two cyclic shifts of the same root/base sequence, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/wireless device of Huawei and Ericsson to have the two cyclic shifts being based on a base cyclic shift received in downlink control information, DCI, disclosed by Hong He in order to provide an effective mechanism for efficient transmission of data acknowledgement signals by a UE to an eNB in response to DL data transmissions over a large number of DL CCs in wireless communication system.
Regarding claim 15, Huawei, Ericsson and Hong He all together teach the wireless device of claim 14.
Ericsson further teach the wireless device of claim 14, wherein the base sequence is one of two base sequences selected by another bit of the UCI symbol (see page 3, Fig.2 and line 2 wherein n/1 UCI bits selecting one of 2n/2 sequences, is mentioned). 
7.	Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al. (US Pub. No: 2018/0192416 A1) in view of Huawei (3GPP TSG RAN WG1 Meeting#89, R1-1706950, “Structure of 1-Symbol PUCCH for up to 2 bits” dated May 2017), further in view of Ericsson (3GPP TSG-RAN WG1 #89, R1-1709080, “On the Design of 1-symbol PUCCH for 1-2 bits UCI” dated May 2017) and further in view of Hong He (US Pub. No: 2020/0228289 A1).
Regarding claims 23 and 30, YIN et al., Huawei and Ericsson all together teach the method/network node of claims 17 and 24 respectively.
Ericsson further teaches the method/network node of claims 17 and 24, further comprising a base cyclic shift being configured to be used by a wireless device to perform a cyclic shift of at least one of the first and second control channel sequences (see page 2, under section 2.1, 3rd para wherein each user being assigned with one cyclic shift for the UCI, is mentioned). 
YIN et al., Huawei and Ericsson all together yet are silent in teaching the method/network node of claims 17 and 24, further comprising/the processing circuitry is further configured to transmitting/transmit a base cyclic shift in downlink control information.
However, Hong He teaches a method/network node (see Abstract and Fig.1/eNB), comprising transmitting a base cyclic shift in downlink control information (see para [0032] wherein a PUCCH resource being determined according to higher layer configuration and the value of resource indication field in DCI format, is mentioned and also the UE being assigned with one PUCCH resource (in DCI) with a set of RBs with more cyclic shifts of the same root/base sequence, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/network node of YIN et al., Huawei and Ericsson  to include transmitting a base cyclic shift in downlink control information, disclosed by Hong He in order to provide an effective mechanism for efficient transmission of data acknowledgement signals by a UE to an eNB in response to DL data transmissions over a large number of DL CCs in wireless communication system.
Response to Arguments
8.	Applicant’s arguments filed on 01/12/2022 w.r.t. amended independent claims 1, 9, 17 and 24 are moot under the new ground(s) of rejection made in view of Ericsson (3GPP TSG-RAN WG1 #89, R1-1709080, “On the Design of 1-symbol PUCCH for 1-2 bits UCI” dated May 2017) as presented in the current office action.
9.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhang et al. (US Pub. No: 2008/0225822 A1) disclose a method for transmitting feedback information for a wireless transmit receive unit (WTRU) including multiplexing the feedback information with an uplink shared channel in wireless communication system.
YANG et al. (US Pub. No: 2019/0230647 A1) disclose method and apparatus for transceiving wireless signal in wireless communication system.
Kim et al. (US Pub. No: 2017/0048829 A1) disclose a method of transmitting and receiving downlink control information in a wireless communication system that supports communication between terminals and a device in the system.
LIU et al. (US Pub. No: 2020/0037308 A1) disclose a system and method for control channel transmission for dissimilar communications technologies.
Cho et al. (US Pub. No: 2020/0092876 A1) disclose technology for a user equipment (UE) operable to encode a New Radio (NR) short duration physical uplink control channel (PUCCH) for transmission to a Next Generation NodeB (gNB).
CHOI et al. (US Pub. No: 2020/0092880 A1) disclose mechanisms for transmitting and receiving control channels in a wireless communication system supporting time division multiple access.
WANG et al. (US Pub. No: 2018/0351724 A1) disclose mechanisms for using sequence based uplink control information in 5G New Radio wireless communications.
11.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	5/18/2022